UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2336


LOURDES IGLESIAS,

                Plaintiff – Appellant,

          v.

WAL-MART STORES EAST, L.P.,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cv-00008-MSD-FBS)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lourdes Iglesias, Appellant Pro Se.      Lindsey Hager McGinnis,
LITTLER MENDELSON, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lourdes    Iglesias    appeals      the    district      court’s   order

granting Defendant’s motion to dismiss her claims against it.

We   have     reviewed    the    record    and    find    no    reversible       error.

Accordingly, we affirm the district court’s order.                      See Iglesias

v. Wal-Mart Stores East, L.P., No. 2:09-cv-00008-MSD-FBS (E.D.

Va. Oct. 26, 2009).            We dispense with oral argument because the

facts   and    legal     contentions      are    adequately      presented    in   the

materials      before    the    court   and     argument       would   not   aid    the

decisional process.

                                                                             AFFIRMED




                                           2